Exhibit 21 Subsidiaries of MGM Resorts International Listed below are the majority-owned subsidiaries of MGM Resorts International as of December 31, 2015. Subsidiary Jurisdiction of Incorporation Percentage Ownership Blue Tarp reDevelopment, LLC Massachusetts MGM Springfield reDevelopment, LLC Massachusetts 100% Destron, Inc. Nevada 100% MGM Grand (International), Pte Ltd. Singapore 100% MGM Resorts International Marketing, Inc. Nevada 100% MGM Resorts International Marketing, Ltd. Hong Kong 100% Las Vegas Arena Management, LLC Nevada 100% Mandalay Resort Group Nevada 100% 550 Leasing Company I, LLC Nevada 100% 550 Leasing Company II, LLC Nevada 100% Circus Circus Casinos, Inc. Nevada 100% Diamond Gold, Inc. Nevada 100% MGM Elgin Sub, Inc. Nevada 100% MGM Resorts Aircraft Holdings, LLC Nevada 100% Galleon, Inc. Nevada 100% Mandalay Corp. Nevada 100% Mandalay Employment, LLC Nevada 100% Mandalay Place Nevada 100% MGM Resorts Festival Grounds, LLC Nevada 100% MGM Resorts Festival Grounds II, LLC Nevada 100% MGM Resorts Mississippi, Inc. Mississippi 100% M.S.E. Investments, Incorporated (“MSE”) Nevada 100% Nevada Landing Partnership Illinois Gold Strike L.V. Nevada Victoria Partners Nevada Arena Land Holdings, LLC Nevada 100% New York-New York Tower, LLC Nevada 100% Park District Holdings, LLC Nevada 100% New Castle Corp. Nevada 100% Ramparts, Inc. Nevada 100% Vintage Land Holdings, LLC Nevada 100% Merger Sub Beau, LLC Mississippi 100% Metropolitan Marketing, LLC Nevada 100% MMNY Land Company, Inc. New York 100% MGM Grand Detroit, Inc. Delaware 100% MGM Grand Detroit, LLC Delaware MGM Grand Hotel, LLC Nevada 100% Grand Laundry, Inc. Nevada 100% MGM Grand Condominiums,LLC Nevada 100% MGM Grand Condominiums II, LLC Nevada 100% MGM Grand Condominiums III, LLC Nevada 100% Tower B, LLC Nevada 100% Tower C, LLC Nevada 100% MGM Growth Properties LLC Delaware 100% MGM Hospitality, LLC Nevada 100% MGM Hospitality Global, LLC MGM Hospitality International, LP MGM Hospitality International, GP, Ltd. Nevada Cayman Islands Cayman Islands 100% 100% 100% MGMHospitality Holdings, LLC Dubai 100% MGM Hospitality Development, LLC Dubai 100% MGM Hospitality International Holdings, Ltd. Isle of Man 100% Subsidiary Jurisdiction of Incorporation Percentage Ownership MGM Asia Pacific Limited (f/k/a MGM Resorts China Holdings Limited) Hong Kong 100% MGM(Beijing) Hospitality Services, Ltd. Beijing 100% MGM Hospitality India Private, Ltd. India 100% MGM International, LLC Nevada 100% MGM Resorts International Holdings, Ltd. Isle of Man 100% MGM China Holdings, Ltd. Cayman Islands MGM Resorts Club Holdings, Ltd. Hong Kong 100% MGM Resorts Japan, LLC Japan 100% MGM Resorts West Japan, LLC Japan 100% MGM National Harbor, LLC Nevada 100% MGM Resorts Advertising, Inc. Nevada 100% VidiAd Nevada 100% MGM Resorts Arena Holdings, LLC Nevada 100% MGM Resorts Canada, Inc. NB, Canada 100% MGM Resorts Development, LLC Nevada 100% MGM Resorts International Global Gaming Development, LLC Nevada 100% MGM Resorts International Operations, Inc. Nevada 100% MGM Resorts Land Holdings, LLC Nevada 100% MGM Resorts Macao, LLC Nevada 100% MGM Grand (Macao) Limited Macau 100% MGM Resorts Limited, LLC Nevada 100% MGM Resorts Management and Technical Services, LLC Nevada 100% MGM Resorts Interactive, LLC Nevada 100% MGM Resorts Regional Operations, LLC MGM Resorts Retail Nevada
